PER CURIAM.
We reverse the order dismissing (as untimely filed) Glen McDaniel’s administrative appeal of his discharge from employment by the Florida Keys Aqueduct Authority, because the order on appeal fails to comply with the mandates of section 120.59(4), Florida Statutes (1993).1 The cause is remanded with instructions to hear McDaniel’s administrative appeal on the merits. Bryant v. Department of Health & Rehabilitative Servs., 680 So.2d 1144 (Fla. 3d DCA1996).
Reversed and remanded.

. Which reads:
"Parties shall be notified either personally or by mail of any order; and, unless waived, a copy of the final order shall be delivered or mailed to each party or to his attorney of record. Each notice shall inform the recipient of any administrative hearing or judicial review that is available under s. 120.57 or s. 120.68, shall indicate the procedure which must be followed to obtain the hearing or judicial review, and shall state the time limits which apply.”